ATTORNEY           GENERAL         OF TEXAS
                                         GREG       ABBOTT




                                            December 4,2006



The Honorable Florence Shapiro                         Opinion No. GA-0487
Chair, Committee on Education
Texas State Senate                                     Re: Meaning of Occupations Code requirement
Post Office Box 12068                                  that a chiropractic license applicant complete
Austin, Texas 78711                                    90 semester hours of college courses~at a school
                                                       other than a chiropractic    school; scope of
The Honorable Mike Jackson                             Board of Chiropractic Examiners’ rule-making
Chair, Committee on Nominations                        authority (RQ-0494-GA)
Texas State Senate
Post O&e Box 12068
Austin, Texas 78711

The Honorable Burt R. Solomons
Chair, Committee on Financial Institutions
Texas House of Representatives
Post Office Box 2910
Austin, Texas 78768-2910

Dear Senator Shapiro, Senator Jackson, and Representative          Solomons:

       The Occupations Code requires an applicant for chiropractic licensing by examination to
have “completed 90 semester hours of college courses at a school other than a chiropractic school.”
TEX. Oct. CODE ANN. 5 201.302(a)(3) (V ernon Supp. 2006). In separate requests, you ask about
the meaning of this statutory requirement and the authority of the Board of Chiropractic Examiners
(the “Board”) to vary or clarify the statute.’

        We are informed that some institutions of higher education offer a chiropractic doctoral
,degree program as well as bachelor degree programs in fields of study other than chiropractic. See
 Shapiro and Jackson Request Letter, supra note 1, at 1. The institutions are. accredited by the


         ‘SeeLetter from Honorable Florence Shapiro, Chair, Senate Committee on Education, and Honorable Mike
Jackson, Chair, Senate Committee on Nominations, to Honorable Greg Abbott, Attorney General of Texas (June 27,
2006) (on tile with the Opinion Committee, a&o available af http://~.oag.state.tx.us) [hereinafter Shapiro and
Jackson RequestLetter]; Letter from HonorableBurt R. Solomons, Chair, Committee on Financial Institutions,Texas
House of Representatives,to Honorable Greg Abbott, Attorney General of Texas (May 23, 2006) (on tile with the
Opinion Committee, also available at http:ilwww.oag.state.tx.us.)[hereinafterSolomons Request Letter].
The Honorable Florence Shapiro - Page 2                (GA-0487)
The Honorable Mike Jackson
The Honorable Burt R. Solomons


Southern Association of Colleges and Schools (“SACS”). See Solomons Request Letter, supva note
1, at l-2. The Council on Chiropractic Education (“CCE”) accredits the institutions’ chiropractic
doctoral programs but not their non-chiropractic programs. See Shapiro and Jackson Request Letter,
supra note 1, at 1. The CCE requires a student to complete 90 hours of undergraduate study prior
to admission to a chiropractic doctoral program. See Solomons Request Letter, supra note 1, at 1.
The CCE’s standards would not prohibit a student from completing the undergraduate study
requirements and the chiropractic doctoral program at the same institution, provided the institution
is accredited by a nationally recognized accrediting organization such as SACS. Id: at 1-2.

         Recently, three graduates of the Texas Chiropractic College applied to the Board for
chiropractic licenses. See Solomons Request Letter, supra note 1, at 1. The Board denied their
applications in part for failure to comply with section 201,302(a)(3), which requires that an applicant
complete “90 semester hours of college courses at a school other than a chiropractic school.” Id. at
1-2; TEX. Oct. CODEANN. § 201.302(a)(3) (V emon Supp. 2006). We gather that these applicants
obtained some or all of their 90 semester hours at Texas Chiropractic College or another institution
that also offers a chiropractic ‘doctoral degree program.         The Board has informed us of its
understanding that section 201,302(a)(3) “appears to be unambiguous and to prohibit the Board from
accepting college courses taken at a chiropractic school toward the [90] required semester hours” of
college credit.2 And because of its understanding of section 201.302(a)(3) as an unambiguous
prohibition, the Boamasserts that it is powerless to promulgate a rule that would allow an applicant
to obtain any of the required 90 semester hours of college courses at a “chiropractic school.” See
TBCE Brief, supra note 2, at 5. All of your questions relate to the Board’s interpretation of section
201,302(a)(3). See Shapiro and Jackson Request Letter, supra note 1, at 2; Solomons Request
Letter, supra note 1, at 2-3.

         The Board’s construction necessarily assumes that section 201.302 unambiguously equates
a “chiropractic school” with any institution that offers a chiropractic degree program, regardless of
any other non-chiropractic courses and~degrees it may offer. We disagree with that assumption and
with the Board’s understanding of the statute, particularly with regard to the Board’s rule-making
authority. Section 201.302(a) provides in pertinent part:

                      An applicant for a license by examination            must   present
                satisfactory evidence to the board that the applicant:

                    )


                     (3) has completed 90 semester hours of college courses at a
                school other than a chiropractic school; and




        ‘See Brief from Honorable Glenn Parker, Executive Director, Texas Board of Chiropractic Examiners,to
Honorable Greg Abbott, Attorney General of Texas, at 34 (June 30, 2006) (on file with the Opinion Committee)
[hereinafterTBCE Brief].
The Honorable Florence Shapiro - Page 3                  (GA-0487)
The Honorable Mike Jackson
The Honorable Burt R. Solomons


                      (4) is either a graduate or a final semester student of abona fide
                 reputable chiropractic school.

TEx. OCC. CODE ANN. 5 201.302(a) (Vernon Supp. 2006). By its terms the language of this
subsection contemplates a distinction between a “chiropractic school” and a “school other than a
chiropractic school.” But the nature of that distinction hinges on what is meant by “chiropractic
school.”

          Chapter 201 does not define “school,” “chiropractic school,” or “school other than a
chiropractic school.” For undefined statutory terms, we look to their common meaning. See TEX.
Gov’TCODEANN. ~3ll.Oll(a)(Vemon2005).                Butevenlimitedto    thecontextofhighereducation,
the word “school” may have more than one meaning-for             example, it may mean an institution of
higher education as a whole, such as a college or university, or it may mean a department, faculty,
or institution that provides specialized education and that is a part of a larger institution of higher
education?     Thus, consideration of the common meanings of the word “school” does not frilly
resolve the meaning of the term “chiropractic school” in subsection 201,302(a)(3).               When an
institution offers both chiropractic and’ non-chiropractic degree programs; “chiropractic school”
could refer to the institution as a whole or to the chiropractic department or other subdivision within
the larger institution.

        A statute’s terms and phrases must not be construed in isolation, but instead a statute must
be considered as a whole. See id.; City of San Antonio v. City ofBoeme, 111 S.W.3d 22,25 (Tex.
2003). But here, consideration of the phrase “stihool other than a chiropractic school” in the context
of the statute as a whole does not clarify its meaning. The phrase is repeated in subsection (d) of
section 201.302:

                          Notwithstanding    Subsection (a)(3), if the Council on
                 Chiropractic Education or another national chiropractic education
                 accreditation organization recognized bythe board requires anumber
                 of semester hours of college courses at a school other than a
                 chiropractic school that is greater or less than the number of hours
                 specified by that subsection to qualify for admission to a chiropractic
                 school, the board may adopt the requirement of that organization if
                 the board determines that requirement to be appropriate.

TEX. OCC. CODEANN. § 201.302(d) (Vernon Supp. 2006). From the express reference to subsection
(a)(3), the phrase “school mother than a chiropractic school” must be given the same meaning in



          ‘See, e.g., THENEWOXFORD         AMERICAN   DICTIONARY   1525 (2001) (definitions of “school” include “ any
institution at which itlstructionis given in Bparticular discipline anotherterm for UNIVERSITY           a department
OIfaculty of a university concernedwith a particularsubjectof study);WEBSTER’    THIR~NEW
                                                                                   S          INT’LDICTIONARY    2031
(3d ed. 2002) (definitions of “school”include: “an organizeds~mce of education or training: BS (2) an institution
for specialized higher education usu. withill a university  (3) COLLEGE,
UNIVERSITY”).
The Honorable Florence Shapiro - Page 4                      (GA-0487)
The Honorable Mike Jackson
The Honorable Burt R. Solomons


subdivision (d) that it has in subdivision (a)(3). Id. Beyond that, however, subsection (d) does not
dictate the phrase’s precise meaning.4

        We also may consider a term or phrase’s use in a related statute to determine if it reveals the
term or phrase’s meaning. See Duvall v. Tex. Dep’t of Human Sew., 82 S.W.3d 474,480 (Tex.
App.-Austin      2002, no pet.) (holding that “[albsent language indicating a contrary intent, a word
or phrase used in different parts of a statute is presumed to have the same meaning throughout”).
Section 201.303(d) lists standards required of a “bona fide reputable chiropractic school.“5 The
statute does not define “chiropractic school,” however, and its standards could apply equally well
to an institution that offers both chiropractic and non-chiropractic programs or to a department
within such an institution.

        Thus, neither context nor the common meaning of the words used in section 201,302(a)(3)
give certain meaning to the term “chiropractic school” or the phrase “school otherthan a chiropractic
school.” In section 201.302, the term “chiropractic school” may reasonably be construed as a
chiropractic department or comparable division within an institution that offers both chiropractic and
non-chiropractic cowses and degree programs. In that instance, the department or division providing
the chiropractic degree program would be the “chiropractic school,” but not the larger institution



          ‘We note that the CCE requires an applicantto a doctor of chiropractic program to obtain 90 hours of pre-
chiropractic education from an accredited institution, but does not requiwthat institution to be separate from the
institutionofferinga doctor of chiropracticprogram. See THECO~NCILONCHIROPRACTICEDUCATION,           STANDARDS   FOR
DOCTOR    OFCHIROPRACTIC    PROGRAMS   ANDREQUIREMENTS     FORINST~KITIONAL   STATUS,  at 22 (Jan. 2006) [hereinafter
CCE Standards], mailable af http:liwww.cce-usa.org/2006%20Januay%2OSTANDARDS.pdf               (last visited Nov. 27,
2006).

         ‘Section201.303(d)provides:

                       A bona tide reputablechiropracticschoolthat satisfiesSection20 1.302(a)(4)
                 is one that:

                       (1) has entrancerequirementsand a COUIXof instructionas high as those of
                 a better class of chiropracticschools in the United States;

                       (2) maintains a resident c~urx of instructionequivalentto:

                            (A) not less than four terms of eight months each; or

                           (B) not less than the number of semester hours required by The
                  Universityof Texas for a bachelor of arts or bachelor of science degree;

                       (3) provides a c~urx of instruction in the fundamental subjects listed in
                  Section 201.305(b);and

                        (4) has the necessaryteachingstaff and facilitiesfor proper instructionin all
                  of the fundamentalsubjects listed in Section 201.305(b).

TEX.Oct. CODEANN.5 201.303(d)(Vernon Supp. 2006).
The Honorable Florence Shapiro - Page 5                      (GA-0487)
The Honorable Mike Jackson
The Honorable Burt R. Solomons



itself. If so construed, section201,302(a)(3) would require an applicant to complete pre-chiropractic
courses at a “school other than a chiropractic school,” both of which may (or may not) coexist in the
same institution of higher education. Accordingly, we conclude that section 201.302(a)(3) of the
Occupations Code does not unambiguously require a construction that precludes an applicant from
obtaining the required college credit from an institution that offers chiropractic and non-chiropractic
degree programs.

         Chapter 201 does not detail the requirements of a “school other than a chiropractic school,”
beyond requiring that the courses be from a college or university whose credits are “accepted by The
University of Texas at Austin for a bachelor of arts or bachelor of science degree.” See TEX. Oct.
CODE ANN. 5 201.303(a) (Vernon Supp. 2006). Instead, the legislature has given the Board
broad rule-making powers to enforce chapter 201, particularly with reference to licensing. Id.
5 201,152(a)(2) (giving the Board rule-making authority “relating to the         board’s examination of
an applicant for a license to practice chiropractic”), (b) (‘providing that the “board shall adopt rules
for the enforcement of this chapter”) (Vernon Supp. 2006). A court has recognized the Board’s
authority to determine the meaning of the statutory phrase “bona fide reputable chiropractic school”
in the predecessor to chapter 201 of the Occupations~Code. See Madden v. Tex. Bd. of Chiropractic
Exam ‘rs, 663 S.W.2d 622,626 (Tex. App.-Austin          1983, writ refd n.r.e.).” We believe the Board
has the authority to likewise clarify by rule what constitutes a “chiropractic school” and a “school
other than a chiropractic school,” provided the Board does so consistently with the provisions of
chapter 201. And because the Board is the agency charged with implementing chapter 201 and
possesses expertise in the area of chiropractic education, we believe it is premature to address your
remaining questions. See State v. Pub. Util. Comm’n, 883 S.W.2d 190, 197 (Tex. 1994) (the
legislature intends to give an agency created to centralize expertise in a certain regulatory area a
“large degree of latitude in the methods it uses to accomplish its regulatory function”); Tarrant
Appraisal Dist. v. Moore, 845 S.W.2d 820, 823 (Tex. 1993) (“[clonstruction of a statute by the
administrative agency charged with its enforcement is entitled to serious consideration, so long as
the construction is reasonable and does not contradict the plain language of the statute”).




         6WeNatethat the Boardhas clarified by mle the meaningof a “bona tide reputable,chiropracticschool”as that
phrase appears in chapter 201. 22 Tix ADMIN.     CODE5 71.S (2006) (Tex. Bd. of ChiropracticExam%, Applications
and Applicants). The rule provides that a “bona fide reputable, ckpractic school is a school which is accredited
by the [CCE].” Id. (emphasis added). The CCE, however, accredits doctor of chiropracticprograms that are offered
by certain institutionsbut generallydoes not accreditinstitutionsoffering suchprogramsunless they are a single-purpose
chiropractic institution. See CCE Standards,su.tka note 4, at 1. Thus, by equating “bona fide reputable, chiropractic
school” with a school accredited by the CCE, rule 71.5 appears to be in tension with the Board’s statement of its
understanding of the meaning of Texas Occupations Code section 201.302(a)(3). See TEX.Oct. CODEANN. 9
201.302(a)(3)(Vernon Supp. 2006).
The Honorable Florence Shapiro - Page 6            (GA-0487)
The Honorable Mike Jackson
The Honorable Burt R. Solomons



                                      SUMMARY

                        Section 201.302(a)(3) of the Occupations Code requires a
               chiropractic license applicant to obtain 90 semester hours of college
               credit from a “school other than a chiropractic school.” The statute
               does not, however, unambiguously preclude such an applicant from
               obtaining the required college credit from an institution of higher
               education that offers a chiropractic degree program along with
               non-chiropractic programs. The Board of Chiropractic Examiners
               possesses rule-making authority to determine what constitutes a
               “school other than a chiropractic school.”




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee